



--------------------------------------------------------------------------------



[avayalogo.jpg]


July 29, 2013


Name
Address
City, ST Zip
Dear Name:
The Compensation Committee recently approved the Segment Transformation Growth
Incentive (“STGI”), a program designed to recognize the significant efforts of a
select group of leaders who are focused on the business transformation. You have
been selected to be a participant in this program. Your total award amount is
[$XXX,XXX] which must be received partially in cash and partially in restricted
stock units (“RSUs”) issued by Avaya Holdings Corp., Avaya's parent company.


You have the ability to elect the mix of cash and RSUs as detailed in the table
below. Please indicate your choice in the “Indicate Election (Check Box)” column
below. Awards are subject to your acceptance of the specific terms and
conditions contained in this letter agreement and in the ancillary documents
referenced below. Terms used but not defined in this letter agreement have the
definitions under the Avaya Holdings Corp. Amended and Restated 2007 Equity
Incentive Plan (the “2007 Plan”).
Award Mix
Indicate
Election
(Check Box)
Award Mix
Cash $
RSU $
Actual Number of RSUs to be Granted #*
 
Cash/RSUs (50%/50%)
XXX
XXX
XXX
 
Cash/RSUs (75%/25%)
XXX
XXX
XXX



*Using the fair market value of a share of Avaya Holdings common stock on the
date of grant of $2.25.


Cash Award


Vesting


Your cash award will vest monthly over two periods, the first of which covers
the period of time from July 1 through December 31, 2013 and the second of which
covers the period from January 1, 2014 through June 30, 2014.


Payment


Except as set forth below, cash amounts vested will be paid in two equal
installments, with amounts vested during the first period payable on December
31, 2013 and amounts vested during the second period payable on June 30, 2014.
You must be employed by Avaya Inc. or one of its subsidiaries on each payment
date in order to be entitled to receive the payment due on that date. If you are
not so employed,




--------------------------------------------------------------------------------




then your cash award will be forfeited, unless your termination of employment is
the result of your Disability, death, or your involuntary termination without
Cause, each of which scenarios is discussed in greater detail below.


Effects of Termination of Employment


If your employment is terminated as a result of your Disability or death, any
unvested amounts will be forfeited, and any vested amounts will be paid as soon
as reasonably practical thereafter.


If you are involuntarily terminated without Cause, you will be given full
vesting credit for the month in which your termination becomes effective, all
remaining unvested amounts will be forfeited and any vested amounts will be paid
on or about 30 days following the date of termination.


If you are terminated for Cause, your entire cash award will be forfeited and
you will not be entitled to receive any payments under this letter agreement,
including such amounts that previously were deemed to have vested.


Conditions to Effectiveness


This cash award is conditioned on receipt by Avaya of your written acceptance of
the terms of this letter agreement by August 5, 2013.


To accept the terms and conditions of this letter agreement, please sign below
and return a copy of this letter agreement using the enclosed FedEx envelope and
mailing label, to [XXXXXXXXXXXXX] in Executive Compensation by August 5, 2013.




RSU Award


Generally, your RSUs will vest and become non-forfeitable in equal installments
on the last day of each month for twelve consecutive months beginning July 31,
2013. However, specific terms and conditions of this grant are governed by the
2007 Plan and a separate Award Agreement (the “Award Agreement”) that must be
accepted at the Avaya Grant Acceptance website. This RSU award is contingent on
your acceptance of the terms and conditions associated with the grant contained
in the 2007 Plan and the related Award Agreement. For your convenience,
instructions for accessing your account at the website are listed below.


Accessing the Grant Acceptance website; using your personnel ID number, please
log into the Grant Acceptance website by following this link:


[XXXXXXXXXXXXXXX]


If you do not recall your password, please click on the 'Forgot Password?' link
on the sign-in page. The system will email you a new password. We recommend you
copy and paste the password from the email.












--------------------------------------------------------------------------------




Executed as of the 29th day of July, 2013.


Avaya Inc.




By: /s/
__________________________________
Name: Roger Gaston
Title: Sr. Vice President, Human Resources


Acceptance:


I accept the terms and conditions set forth in this letter and acknowledge and
agree that (i) the signature to this letter on behalf of the Company is an
electronic signature that will be treated as an original signature for all
purposes hereunder and, (ii) such electronic signature shall be binding against
the Company and shall create a legally binding agreement when this letter is
countersigned by me.






_____________________________
Name


_____________________________
Date




